Citation Nr: 0511688	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic adjustment disorder, also 
diagnosed as an anxiety disorder.  

2.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) claimed as secondary to service-
connected disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO denied service 
connection for hypertension and GERD.  The RO also granted 
service connection for chronic adjustment disorder with mixed 
emotional features and granted a 10 percent evaluation.  The 
veteran subsequently perfected an appeal regarding the each 
of these issues.

In a February 2003 rating decision, the RO granted an 
increased evaluation of 30 percent for the service-connected 
chronic adjustment disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
chronic adjustment disorder remained in appellate status.

On December 29, 2004, the Board promulgated a decision that 
denied the veteran's claim of entitlement to an increased 
rating for the service-connected chronic adjustment disorder.  
The Board also remanded the claims of entitlement to service 
connection for hypertension and for gastroesophageal reflux 
disease, both claimed as secondary to service-connected 
disability.

The Board has recently undertaken to vacate that the December 
2004 decision.  The Board will now issue this decision in 
place of the vacated December 2004 decision.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

As discussed in the Introduction, in a December 29, 2004 
decision, the Board denied the veteran's claim of entitlement 
to an evaluation in excess of 30 percent for chronic 
adjustment disorder.  The Board also remanded claims of 
entitlement to service connection for hypertension and for 
gastroesophageal reflux disease, both claimed as secondary to 
service-connected disability.

Immediately following the Board's December 2004 decision, the 
Board received additional documentary evidence from the 
veteran, which was not accompanied by a waiver of initial RO 
consideration.  This evidence included relevant VA treatment 
records dated in November 2004 and December 2004.

The United States Court of Appeals for Veterans Claims has 
held that VA is deemed to have constructive knowledge of all 
VA records and such records are considered evidence of record 
at the time a decision is made.  Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Thus, in order to ensure 
that this evidence is considered, the Board has recently 
undertaken to vacate the December 2004 decision.  

As noted above, however, this additional evidence was not 
accompanied by a waiver of initial consideration by the RO.  
Consequently, the Board now replaces that decision with a 
remand so that the RO can issue an Supplemental Statement of 
the Case (SSOC) that specifically considers all evidence that 
has been associated with the claims folder since the RO last 
adjudicated his claims.  

The Board notes that there is evidence of record, in the form 
of two June 2002 VA medical examinations, indicating the 
veteran currently suffers from hypertension and esophageal 
reflux.  The Board also notes an August 2002 VA medical 
examination letter in which the examiner commented on the 
likelihood of the veteran's alleged hypertension and GERD 
being related to her service-connected chronic adjustment 
disorder.

The examiner noted the veteran's medical history indicated 
her GERD might have existed prior to her service-connected 
disability and that the veteran's GERD might have caused her 
nervous condition.

Additionally, the examiner stated his uncertainty that the 
veteran's hypertension was linked to her chronic adjustment 
disorder. The examiner indicated that he did not believe the 
hypertension or GERD were caused by her service-connected 
disability; however, he appeared uncertain of his assessment 
of her condition.

Also of note is an April 2004 statement in which the veteran 
requests the VA obtain medical records from a private 
physician who purportedly treated her for a stomach condition 
shortly after leaving service.

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.

In this regard, the Board notes that, in a statement dated in 
January 2005, the veteran indicated that she had upcoming 
appointments at the VA Medical Center (MC) in Salisbury, 
North Carolina, and the VA outpatient clinic in Charlotte, 
North Carolina.  Therefore, while this case is in remand 
status, the RO should ensure that any additional VA treatment 
records that exist are obtained and associated with the 
claims folder.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask her to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated her 
for the disabilities at issue.  She 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

2.  Specifically, the RO should seek to 
obtain any medical records from a private 
examiner referred to in the veteran's 
April 2004 statement, who allegedly 
treated the veteran for a stomach 
disorder directly following service.

3.  The RO should also obtain all VA 
medical records pertaining to the veteran 
from the VAMC in Salisbury, North 
Carolina, and the VA outpatient clinic in 
Charlotte, North Carolina since March 
2004.

4.  The RO should schedule the veteran 
for a VA examination with the appropriate 
specialists to determine the nature and 
likely etiology of the claimed 
hypertension and GERD.  All necessary 
tests and studies should be completed and 
associated with the claims file.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's claim and furnish an 
opinion addressing the following 
question: whether it is at least as 
likely as not that the veteran has 
disability manifested by hypertension or 
GERD that was caused or aggravated by the 
service-connected psychiatric disorder.  
Any and all opinions expressed must be 
accompanied by a complete rationale. The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered, expressing agreement 
or disagreement therewith, and giving 
reasons for such agreement or 
disagreement.

5.  Then the RO should then readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the RO 
should issue an SSOC, and the veteran and 
her representative should be afforded 
time in which to respond.  The veteran's 
claims folder should then be returned to 
the Board.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




